Citation Nr: 1729693	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-59 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to March 1958, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

The Veteran requested and was scheduled for a video-conference hearing in May 2017.  However, he failed to appear for the hearing and has not presented good cause.  Thus, the request for a hearing is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a June 2n appellate brief the Veteran reported that his PTSD has worsened since the most recent examination conducted in October 2015.  A February 2016 letter from his VA treating physician reads, "Over the past several months, I have noticed that the severity of his symptoms has increased."  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

The record shows that the Veteran receives ongoing VA treatment for his PTSD at the Broward and Pembroke Pines VA Outpatient Clinics (OPCs).  VA treatment records show a gap from October 2015 to September 2016, and the most recent treatment record in the claims file is dated in November 2016.  Any outstanding relevant VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records relevant to mental health dated from October 2015 to September 2016, and after November 2016 from the Broward and Pembroke Pines VA OPCs.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  All findings and a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.

The examiner should also comment on the Veteran's ability to function in an occupational environment.  A complete rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

